Carr, Presiding Judge,
concurring in judgment only.
{¶ 47} Although I concur in the result reached by the majority, I would analyze the first assignment of error exactly as the trial court did to conclude that the tenants did not present evidence of specific causation in their response to the owners’ motions for summary judgment. I agree with the trial court’s analysis that the tenants’ argument that “Dr. Linz ruled in certain potential causes and ruled out certain potential causes” is insufficient under Terry v. Caputo, 115 Ohio St.3d 351, 2007-Ohio-5023, 875 N.E.2d 72.
{¶ 48} I further agree with the trial court’s conclusion that the methodology that Dr. Linz did or did not use is irrelevant, since the “[pjlaintiffs have not set forth any medical testimony to support specific causation.” I would hold, therefore, that the tenants’ second assignment of error is moot.
{¶ 49} As to the tenants’ third assignment of error, I would hold that the tenants did not establish either intentional and/or negligent infliction of emotion distress. I agree with the trial court’s conclusion that “inconvenience, anxiety, *388financial despair, and fear do not rise to the level of the emotional distress needed to recover.”
{¶ 50} I agree with the majority’s conclusion that Sam’s and First Realty’s cross-assignment of error is moot.
{¶ 51} For the reasons set forth above, I concur in judgment only. I would affirm, but on different grounds.